t c memo united_states tax_court vincent gina dean petitioners v commissioner of internal revenue respondent vincent dean petitioner v commissioner of internal revenue respondent docket nos 20812-07l 20943-07l filed date ronald f hood for petitioners daniel p ryan for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to two notices of determination concerning collection action s under sec_6320 and or the internal_revenue_service irs sent a notice_of_determination to vincent dean petitioner for his income_tax liabilities for sustaining the proposed levy with respect to his unpaid taxes for the case at docket no 20943-07l arises from a petition filed in response to the notice sent to petitioner for the irs sent a separate notice_of_determination to vincent and gina dean petitioners with respect to their outstanding joint income_tax liabilities for and sustaining the proposed levy for the unpaid taxes for these years the case at docket no 20812-07l arises from a petition filed in response to this notice sent to petitioners the cases were consolidated for trial briefing and opinion the issue for decision is whether the irs appeals_office abused its discretion by rejecting offers-in-compromise oics made by petitioners and in determining that proposed levies on petitioners’ property were appropriate unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in st louis county minnesota at the time the petitions were filed on date the irs sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 with respect to his federal income taxes for attached to the letter was an account summary showing that petitioner’s liability for consisted of an assessed balance of dollar_figure plus interest of dollar_figure and a late payment penalty of dollar_figure for a total of dollar_figure on date the irs sent petitioners a letter with respect to their federal income taxes for and attached to the letter was an account summary showing that petitioners’ liabilities were as follows year assessed balance interest penalty total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date the irs received timely forms request for a collection_due_process_hearing from petitioners’ attorney ronald hood hood in response to the letters 1058--one for petitioner and one for petitioners on the forms petitioners did not challenge the underlying tax_liabilities but stated their desire for oics or installment agreements petitioners’ collection_due_process cdp hearings were assigned to the same settlement officer in the appeals_office on date petitioners through hood sent to the settlement officer one form_656 offer_in_compromise on the basis of doubt as to collectibility regarding the outstanding tax_liabilities for the form_656 also included tax years and with their oic petitioners submitted financial information about themselves on form 433-a collection information statement for wage earners and self-employed individuals and about petitioner’s business on form 433-b collection information statement for businesses in response to a phone conversation between the settlement officer and hood additional information regarding petitioner’s business was submitted on date the settlement officer and hood subsequently had several telephone conversations in one of these telephone conversations the settlement officer conveyed to hood that the monthly housing and utilities expenses of dollar_figure petitioners claimed on the form 433-a exceeded the irs local standard for housing and utilities which for a family of five in st louis county minnesota was a maximum of dollar_figure on date hood sent a letter to the settlement officer that she perceived as possibly threatening she discussed it with her manager who referred the letter to the irs office_of_professional_responsibility in her research to verify the information petitioners provided on the submitted form 433-a and determine the reasonable collection potential rcp the settlement officer concluded that she needed clarification regarding the real_property that petitioners owned on their form 433-a petitioners listed two parcels of real_property that they owned with a total current value of dollar_figure however the settlement officer’s online research of the st louis county public records revealed additional parcels of real_property listed in petitioners’ names thus on date the settlement officer sent a letter to petitioners requesting that they provide information to her by date regarding their real_property on date hood sent a letter on petitioners’ behalf to the settlement officer providing information regarding their real_property ownership hood noted that some of the parcels are in fact contracts for deed in which either vincent and or gina dean are only the buyers purchasers and these parcels are still owned by the seller petitioners submitted documentation regarding the real_property that they owned through warranty deeds that had been included on form 433-a petitioners also submitted the documents for two real_property parcels showing that contracts for deed had been executed one contract_for_deed was executed date for property described as lot block dorem st louis county minnesota except the easterly feet thereof parcel no the purchase_price was dollar_figure and there was an initial dollar_figure downpayment another contract_for_deed was executed date for property described as lot block plat of dorem parcel no the purchase_price was dollar_figure and there was an initial dollar_figure downpayment in the documents petitioners submitted to the settlement officer they included information that identified the outstanding balances that remained on both contracts for deed dollar_figure for parcel no and dollar_figure for parcel no the contracts for deed provided that the purchasers were to pay all real_estate_taxes and maintain liability insurance on date the settlement officer sent petitioners a letter summarizing her analysis of their financial information for the purpose of calculating the rcp and stated that the figures listed were calculated using the information received as of and the information is provided to allow you to discuss collection alternatives in resolving your outstanding personal income_tax liabilities in her analysis the settlement officer prepared an asset equity table that included the two parcels with the contracts for deed dissipated assets and noted the taxpayers entered into contracts for deed for parcel and parcel in ely sic county mn since they entered into these contracts the taxpayers paid dollar_figure towards the contracts that could have been paid towards their outstanding income_tax liabilities for the years through inclusive in calculating the rcp the settlement officer used the amounts petitioners had paid not the assessed values of the land additionally using information petitioners provided the settlement officer identified the actual monthly housing and utilities expenses as dollar_figure consisting of a monthly mortgage payment of dollar_figure which included taxes and insurance average monthly electricity expense of dollar_figure telephone expense of dollar_figure trash collection of dollar_figure and dollar_figure for directtv the settlement officer further explained the housing and utilities expenses she allowed according to the irs local standards maximum allowable_amount for a family of in st louis county mn is dollar_figure i allowed dollar_figure more a month than the allowable_amount due to the fact that there are living in the house and the electricity and water bills may be higher due to their being a family of they have presented no special circumstances such as the need for handicapped accessible housing as to why the dollar_figure in actual amount of housing_expenses which are dollar_figure over the allowable_amount should be allowed other than that the amounts listed are what they are actually paying to meet their basic living_expenses based on the information received from petitioners the inclusion of the properties with executed contracts for deed and the use of the local standard for housing with her dollar_figure addition the settlement officer calculated the rcp to be dollar_figure if the offered amount were to be paid in months or less or dollar_figure if the offered amount were to be paid in more than months but less than months in her letter the settlement officer gave petitioners until date to submit an acceptable collection alternative and noted that failure to do so would result in the issuance of the notices of determination on date hood sent a letter to the settlement officer on petitioners’ behalf with a proposed oic in this oic submitted for years through petitioners offered to pay dollar_figure in the oic petitioners stated we disagree with the irs analysis regarding the allowances for housing and utilities transportation and the issue of dissipated assets as a consequence of our disagreement on these issues our offer of dollar_figure is less than the irs’s reasonable collection potential rcp amount of which we disagree on date the settlement officer sent a letter to petitioners informing them that they needed to submit two oics-- one in petitioner’s name for and and a second in petitioners’ names for and on date petitioners submitted two oics both based on doubt as to collectibility in the oic submitted for his and income_tax liabilities petitioner offered to pay dollar_figure to be paid over months in monthly payments of dollar_figure in the oic submitted for their and income_tax liabilities petitioners offered to pay dollar_figure to be paid over months in monthly payments of dollar_figure the offered amounts were less than the rcp as calculated by the settlement officer and in both oics it was noted that there was disagreement with the settlement officer’s analysis regarding the allowance for housing and utilities the allowance for transportation_expenses and the issue of dissipated assets on date the irs sent two separate notices of determination concerning collection action s under sec_6320 and or the notices of determination were both signed by the same appeals team manager and each contained a summary of determination stating based on the information in the case file the notice_of_intent_to_levy was appropriate at the time it was issued no acceptable collection alternatives could be agreed to collection action would be appropriate to collect this debt this analysis indicates that this action is now necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection petitions were timely filed with the court in response to the notices at trial respondent’s counsel objected to petitioner’s testimony as outside the administrative record arguing that petitioner’s testimony would not add to or explain anything regarding the administrative record or the cdp hearing because petitioner had counsel--and did not participate himself--in the cdp hearing the court reserved ruling on this objection opinion sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person under sec_6330 the determination to proceed with a collection action shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary this court has jurisdiction to review the collection activities of the commissioner only with respect to tax_liabilities for which a valid notice_of_determination has been issued sec_6330 valid notices of determination were issued as to collection of petitioner’s income_tax_liability for and petitioners’ income_tax liabilities for and and petitions were filed identifying those years however the oics submitted to the irs included proposed compromises for years not subjects of the notices of determination the court lacks jurisdiction to review collection of the liabilities for the years not included in the notices of determination see sullivan v commissioner tcmemo_2009_4 in determining whether the rejection of the oics and the collection of the years included in the notices of determination is appropriate this court is authorized as the settlement officer was required to consider any relevant issue relating to the proposed levy sec_6330 d therefore we evaluate the settlement officer’s exercise of discretion in rejecting the oics taking into account all the liabilities that were proposed to be compromised even though we do not have jurisdiction to review the collection of all those liabilities see eg 123_tc_1 reviewing an oic that covers income_tax liabilities for tax years that are both within and outside of this court’s jurisdiction affd 412_f3d_819 7th cir petitioners have not challenged their underlying liabilities accordingly we review the appeals office’s determination for abuse_of_discretion see 114_tc_604 an action constitutes an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 the parties agree that these cases are appealable to the court_of_appeals for the eighth circuit that court has held that judicial review of nonliability issues under sec_6330 is limited to the administrative record subject_to exceptions that are not applicable here 439_f3d_455 8th cir revg 123_tc_85 see also 497_f3d_828 8th cir concluding that the review of a cdp decision rendered by an appeals officer under sec_6330 is limited to the administrative record before the appeals officer see generally 469_f3d_27 1st cir listing exceptions to administrative record rule affg 125_tc_301 the administrative record consists of the case file including the taxpayer’s written request for a hearing written communications or information submitted in connection with the cdp hearing irs notes of any oral communications with the taxpayer irs memoranda in connection with the hearing and any other documents or materials used by the irs appeals officer_or_employee in making a determination under sec_6330 see robinette v commissioner supra pincite respondent asserts that petitioner’s testimony should be disregarded because it is outside the administrative record petitioner’s attorney--not petitioner--participated in the cdp hearing thus petitioner’s testimony is not relevant in determining whether the appeals office’s refusal to accept the oics was arbitrary capricious or without sound basis in law or fact see murphy v commissioner supra pincite robinette v commissioner supra pincite therefore we sustain respondent’s objection regarding the consideration of petitioner’s testimony sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability the grounds for compromise of a tax_liability include doubt as to collectibility sec_301 b proced admin regs petitioners based both of their most recently submitted oics on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id generally under the commissioner’s administrative guidelines an offer to compromise based on doubt as to collectibility will be acceptable only if it reflects the rcp see internal_revenue_manual irm pt date see also revproc_2003_71 sec_4 2003_2_cb_517 stating that an offer will be considered acceptable if it reflects the taxpayer’s rcp where the appeals officer has followed the irs guidelines to ascertain a taxpayer’s rcp and has rejected the taxpayer’s collection alternative on that basis we generally have found no abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 petitioners contend that in determining the rcp the settlement officer reached an unrealistic result by using the local standard allowance for monthly housing and utilities expenses and including the contracts for deed because petitioners claim these were not property that petitioners owned although petitioners stated on their forms that they also disagreed with the transportation expense allowance they did not raise this issue in their petition or at trial a petition for review of a collection action must clearly specify the errors alleged to have been committed in the notice_of_determination and any issues not raised in the assignments of error are deemed conceded by the taxpayer rule b see 114_tc_176 the transportation expense allowance issue is deemed conceded local standard allowance for housing and utilities expenses respondent asserts that petitioners erroneously argue that the issue in this case is whether the local standards for housing and utilities accurately reflect the costs for a family to reside in st louis county minnesota instead the issue to be decided by the court is whether the settlement officer abused her discretion in applying the local standards for housing and utilities rather than petitioners’ claimed expenses in determining an acceptable oic amount petitioners’ disagreement is in essence with the settlement officer’s use of the local standards for housing and utilities expenses as published by the irs for st louis county minnesota petitioners do not contend that the settlement officer misapplied these standard allowances they challenge the legitimacy of the irs prescribed county-by-county standard allowances and argue that the irs guidelines are clearly arbitrary on their face and do not follow the congressional mandate of sec_7122 because counties in the united_states vary in size and population and it would be more equitable for the local standards to be issued on a city and town level in congress directed the secretary to prescribe guidelines for calculating allowable living_expenses when determining the taxpayer’s current financial condition and ability to pay delinquent taxes see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_764 sec_7122 enacted as sec_7122 the secretary was also directed to develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 the irs has thus developed collection financial standards that include national standards for general living_expenses and local standards for housing utilities and transportation local standards for housing are established for each county within a state see irm pt date petitioners argue that the use of local standards is a violation of their fundamental rights of procedural due process and that respondent should have been required to present expert testimony about the manner in which the standards were developed petitioners’ rights to a precollection hearing and to compromise their undisputed tax_liability are privileges created by congress subject_to conditions established by congress they have no constitutional right to avoid payment of their admitted tax_liabilities and absent the legislation had no rights to precollection procedures their attempt to raise the dispute to constitutional levels is unpersuasive when sec_7122 was amended in to add provisions governing the submission and evaluation of oics congress did not question the promulgated local standards thus lending support to the irs local standards as developed and in use at that time see tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 b d stat congress also signaled its support for the irs standards as developed by referring to amounts specified under the national standards and local standards in the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_27 and used to determine allowable living_expenses of above-median income debtors see u s c sec_707 b petitioners’ argument that the local standards should not be determined on a county level is not persuasive in the light of the actions of congress this court has sustained use of the irs published national and local allowances as guidelines for basic monthly living_expenses in evaluating the adequacy of proposed installment agreements and oics see eg 124_tc_165 affd 454_f3d_782 8th cir fernandez v commissioner tcmemo_2008_210 no abuse_of_discretion found when the taxpayer argued that the local standard allowance for monthly housing and utilities expenses would make it almost impossible to own a family size house in south florida generally this court has found no abuse_of_discretion where appeals officers used the housing and utilities standard allowances rather than the taxpayer’s actual expenses see marks v commissioner tcmemo_2008_226 diffee v commissioner tcmemo_2007_304 cf fowler v commissioner tcmemo_2004_ holding that an appeals officer abused his discretion in determining on the basis of the standard allowance guidelines that the taxpayer could not live as cheaply as they had claimed and so could not afford their proposed installment payments petitioners identified their actual monthly housing and utilities expenses as dollar_figure the settlement officer applied the published local standards for housing and utilities expenses of dollar_figure for st louis county minnesota and added dollar_figure because of the size of petitioners’ family resulting in a total monthly allowance of dollar_figure petitioners contend that the settlement officer should have conducted research to show the availability of less expensive housing in st louis county for petitioners presented an analysis showing the costs for petitioners to move and performed research on the tax consequences of such a move the taxpayer has the burden to submit information to appeals to justify a departure from the local standards see lindley v commissioner tcmemo_2006_229 no abuse_of_discretion to use local standards when taxpayer does not make showing that he will be unable to provide for basic living_expenses affd sub nom 568_f3d_710 9th cir no evidence concerning the alleged cost of moving to a new residence was presented during the cdp hearing and it was not the burden of the settlement officer to secure evidence supporting petitioners’ position petitioners have not shown that the settlement officer did not properly apply the provisions of the code the regulations or the irm with respect to the local standard allowance for monthly housing and utilities expenses there was therefore no abuse_of_discretion in regard to that element of the determination dissipated assets where a taxpayer has dissipated assets in disregard of the taxpayer’s outstanding federal income taxes the dissipated assets may be included in the calculation of the minimum amount that is to be paid under an acceptable oic see irm pt date a dissipated asset is defined as any asset liquid or not liquid that has been sold transferred or spent on nonpriority items and or debts and is no longer available to pay the tax_liability see samuel v commissioner tcmemo_2007_312 irm pt date petitioners assert that they have no equity in two parcels of real_property in minnesota for which they entered contracts for deed in a letter dated date sent to the settlement officer on petitioners’ behalf hood stated that the parcels were not listed on their form 433-a because petitioners were required to list all real_estate that they own thus petitioners contend that the settlement officer erred by including those two properties to calculate the rcp the settlement officer included the amounts petitioners had already paid on the contracts for deed when calculating the rcp not the assessed value of the real properties the purchase_price of parcel no was dollar_figure and an outstanding balance of dollar_figure remained thus the settlement officer determined petitioners had paid dollar_figure the purchase_price of parcel no was dollar_figure and an outstanding balance of dollar_figure remained thus the settlement officer determined petitioners had paid dollar_figure when these amounts were paid petitioner had outstanding tax_liabilities going back to petitioners have offered no evidence contradicting the reasonable assumptions of the settlement officer we conclude that it was not an abuse_of_discretion for the settlement officer to include the amounts petitioners had paid on the parcels of real_property with executed contracts for deed when calculating the rcp we need not address the arguments of the parties about whether petitioners had an equity_interest in the parcels because the settlement officer included only the amounts paid and not the assessed values of the parcels appeals_office impartiality requirement finally petitioners argue that the cdp hearing failed to satisfy the impartiality requirements under sec_6330 petitioners base their argument on the referral to the irs office_of_professional_responsibility of a letter written by hood to the settlement officer the letter was intemperate and was reasonably perceived as possibly threatening we are unpersuaded that the referral was an inappropriate or excessive response or that the ultimate determination to reject petitioners’ oics was affected by counsel’s letter or the referral based on it for purposes of sec_6330 an impartial officer is one who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 see perez v commissioner tcmemo_2002_274 petitioners have presented no evidence that either the settlement officer or the appeals team manager was involved in their cases before the first hearing under sec_6330 we conclude that the sec_6330 impartiality requirement was satisfied ultimately the issue in this proceeding is whether there was an abuse_of_discretion when the appeals_office refused petitioners’ requested collection alternatives and subsequently determined that the proposed levy should proceed the settlement officer followed applicable procedures in considering petitioners’ request for a collection alternative and rejection of the oics was not arbitrary capricious or without sound basis further the appeals team manager did not act in an arbitrary or capricious way or in an unlawful or unreasonable manner in sustaining respondent’s proposed collection action and accordingly did not abuse his discretion in sum we conclude that there was no abuse_of_discretion by the appeals_office in rejecting the oics and in sustaining the levy in reaching our decisions we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
